                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

JEFFREY D. LEISER,

        Plaintiff,
                                                  Case No. 15-cv-768-slc
   v.

KAREN KLOTH, PAULA STOUDT and
REED RICHARDSON,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.


        /s/                                                10/4/2019
        Peter Oppeneer, Clerk of Court                     Date
